DETAILED ACTION
	This is the first action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/17/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawada (US 2022/0128376 A1).

	Regarding claim 1, Sawada discloses, in a digital medium navigation environment, a method implemented by a computing device, the method comprising:
receiving, by a graph module (In paragraph [0030], Sawada discloses a management server 200), map data describing a map of a physical environment that includes a destination, locations of display devices, and relative orientations of the display devices in the physical environment (In paragraph [0032], Sawada discloses that a map information DB (database) 204 of the management server 200 stores map information for a predetermined area [physical environment] including information on a location where each digital sign 100 [display device] is provided within the predetermined area, and that the controller 201 of the management server 200 receives destination information on the destination of the user; see also paragraphs [0033-0034], where Sawada discloses that the digital signs 100 display guidance information to guide the user to the next digital sign along the route, where the guidance information includes, for example, the orientation of an arrow to be displayed; the examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described);
forming, by the graph module, a navigation graph by representing the destination and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route);
receiving, by a path module, via a network, request data describing a request for navigation to the destination and a source of the request (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraph [0028], where the plurality of digital signs 100 and the management server 200 are mutually connected by a network N1); and
generating, by a display module for display by the display devices, indications of a traversable path to the destination based on the navigation graph and the relative orientations of the display devices (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow), the traversable path begins at a location of a particular display device of the display devices based on the source of the request (In paragraph [0032], Sawada discloses that the travel route is from the initial location of the user [location of the digital sign 100 which has transmitted the destination information as described above] to the destination).

Regarding claim 5, Sawada further discloses wherein the indications of the traversable path are directional indications describing the traversable path (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).

Regarding claim 6, Sawada further discloses wherein the source of the request is the particular display device (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information).

Regarding claim 8, Sawada further discloses receiving sensor data from sensors of the display devices (In paragraph [0039], Sawada discloses that the controller 101 of the digital sign 100 transmits in real time the image or moving image of surroundings of the digital sign 100, which has been captured by the imaging unit 104, to the management server 200); and
determining a particular indication of the indications for display by an additional particular display device of the display devices based on the sensor data (In paragraph [0039], Sawada discloses that the management server 200 calculates a relative location between the digital sign 100 and the user, based on the obtained current location of the user and determines a display position [particular indication] where information for the digital sign 100 guiding the user to the destination is to be displayed).

Regarding claim 11, Sawada discloses, in a digital medium navigation environment, a system (In paragraph [0021], Sawada discloses a guidance system 1 including a plurality of digital signs 100 and a management server 200) comprising:
a graph module implemented at least partially in hardware of a computing device (In paragraph [0030], Sawada discloses a management server 200 including a controller 201 [hardware of a computing device] for performing arithmetic processing for controlling the management server 200) to:
receive map data describing a map of a physical environment that includes destinations in the physical environment, locations of display devices in the physical environment, and relative orientations of the display devices in the physical environment (In paragraph [0032], Sawada discloses that a map information DB (database) 204 of the management server 200 stores map information for a predetermined area [physical environment] including information on a location where each digital sign 100 [display device] is provided within the predetermined area, and that the controller 201 of the management server 200 receives destination information on the destination of the user; see also paragraphs [0033-0034], where Sawada discloses that the digital signs 100 display guidance information to guide the user to the next digital sign along the route, where the guidance information includes, for example, the orientation of an arrow to be displayed; the examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described); and
form a navigation graph by representing the destinations and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route);
a path module implemented at least partially in the hardware of the computing device (In paragraph [0030], Sawada discloses a management server 200 including a controller 201 [hardware of a computing device] for performing arithmetic processing for controlling the management server 200) to:
receive, via a network, request data describing a request for navigation to a particular destination of the destinations (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraph [0028], where the plurality of digital signs 100 and the management server 200 are mutually connected by a network N1); and
determine a traversable path to the particular destination in the physical environment based on the navigation graph and the relative orientations of the display devices (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route); and
a display module implemented at least partially in the hardware of the computing device to generate indications of the traversable path for display by the display devices in the physical environment (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).

Regarding claim 13, Sawada further discloses wherein the request data is received from a display device of the display devices or a remote computing device (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraphs [0055-0056], where Sawada discloses another embodiment wherein the user inputs their destination into the input unit 303 of user terminal 300 [remote computing device], and the controller 301 generates destination information including the destination and initial location of the user and transmits it to the management server 200 via the communication unit 302 and network N1).

Regarding claim 15, Sawada further discloses wherein the display module is configured to receive device data from the display devices (In paragraph [0039], Sawada discloses that the controller 101 of the digital sign 100 transmits in real time the image or moving image of surroundings of the digital sign 100, which has been captured by the imaging unit 104, to the management server 200) and determine a particular indication of the indications for display by a particular display device of the display devices based on the device data (In paragraph [0039], Sawada discloses that the management server 200 calculates a relative location between the digital sign 100 and the user, based on the obtained current location of the user and determines a display position [particular indication] where information for the digital sign 100 guiding the user to the destination is to be displayed).

Regarding claim 16, Sawada discloses one or more computer-readable storage media comprising instructions stored thereon (In paragraph [0066], Sawada discloses that the present disclosure may be realized by supplying a computer program including the functions described in the above embodiments to a computer and causing one or more processors included in the computer to read and execute the program, where the computer program may be provided to the computer by a non-transitory computer-readable storage medium connectable to a system bus of the computer) that, responsive to execution by a computing device, causes the computing device to perform operations including:
receiving map data describing a map of a physical environment that includes a destination, locations of display devices, and relative orientations of the display devices in the physical environment (In paragraph [0032], Sawada discloses that a map information DB (database) 204 of the management server 200 stores map information for a predetermined area [physical environment] including information on a location where each digital sign 100 [display device] is provided within the predetermined area, and that the controller 201 of the management server 200 receives destination information on the destination of the user; see also paragraphs [0033-0034], where Sawada discloses that the digital signs 100 display guidance information to guide the user to the next digital sign along the route, where the guidance information includes, for example, the orientation of an arrow to be displayed; the examiner understands that the orientation of the digital signs in the physical environment must be understood in order to determine the correct orientation for the guidance information to guide the user along the route to the destination as described);
forming a navigation graph by representing the destination and the locations of the display devices as nodes of the navigation graph and connecting the nodes with edges that indicate traversable path segments in the physical environment (In paragraphs [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user, identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information, and determines a travel route [an edge indicating a traversable path segment between at least two nodes] from the initial location of the user [a node representing the location of the digital sign 100 at the initial location of the user] to the destination [node of the destination] based on the map information stored in the map information DB 204; in paragraph [0033], Sawada discloses identifying digital signs 100 that exist on the travel route, based on the map information stored in the map information DB 204 and transmitting guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route);
receiving, via a network, request data describing a request for navigation to the destination and a source of the request (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information; see also paragraph [0028], where the plurality of digital signs 100 and the management server 200 are mutually connected by a network N1); and
generating, for display by the display devices, indications of a traversable path to the destination based on the navigation graph and the relative orientations of the display devices (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow), the traversable path begins at a location of a particular display device of the display devices based on the source of the request (In paragraph [0032], Sawada discloses that the travel route is from the initial location of the user [location of the digital sign 100 which has transmitted the destination information as described above] to the destination).

Regarding claim 17, Sawada further discloses wherein the operations further include:
receiving sensor data from sensors of the display devices (In paragraph [0039], Sawada discloses that the controller 101 of the digital sign 100 transmits in real time the image or moving image of surroundings of the digital sign 100, which has been captured by the imaging unit 104, to the management server 200); and
determining a particular indication of the indications for display by an additional particular display device of the display devices based on the sensor data (In paragraph [0039], Sawada discloses that the management server 200 calculates a relative location between the digital sign 100 and the user, based on the obtained current location of the user and determines a display position [particular indication] where information for the digital sign 100 guiding the user to the destination is to be displayed).

Regarding claim 18, Sawada further discloses wherein the source of the request is the particular display device (In paragraph [0032], Sawada discloses that the controller 201 receives destination information on the destination of the user from a digital sign 100 which is provided in an initial location of the user and identifies the initial location of the user by identifying the digital sign 100 which has transmitted the destination information).

Regarding claim 20, Sawada further discloses wherein the indications of the traversable path are directional indications describing the traversable path (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1), in view of Huang (US 2017/0116783 A1).

Regarding claim 2, Sawada does not explicitly disclose wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment.
However, Huang teaches wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment (In paragraphs [0055-0056], Huang teaches finding a path with a shortest distance between two nodes, where using Dijkstra’s algorithm, distances between a node and other nodes are searched and compared so as to determine a nearest node with respect to the node until a shortest path between the current position and target position is found, for example).
Huang is considered to be analogous to the claimed invention in that they both pertain to determining a shortest route from a node representing the beginning location to a node representing a destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement finding and utilizing a shortest path as taught by Huang with the method as disclosed by Sawada, where a shortest path may be advantageous in allowing the user to reach their destination in an efficient manner, where a shortest path minimizes the distance that must be traversed by the user to reach the destination.

Regarding claim 3, Huang further teaches wherein the traversable path is a shortest path from the location of the particular display device to the destination based on the weights (In paragraphs [0055-0056], Huang teaches finding a path with a shortest distance between two nodes, where using Dijkstra’s algorithm, distances between a node and other nodes are searched and compared so as to determine a nearest node with respect to the node until a shortest path between the current position and target position is found, for example).

Regarding claim 4, Huang further teaches wherein the traversable path is not a shortest path from the location of the particular display device to the destination based on the weights (In paragraphs [0055-0056], Huang additionally teaches finding a fastest path based on times between a node and other nodes; the examiner understands that a fastest path [time to travel] may not necessarily be a shortest path [distance to travel]).

Regarding claim 12, Sawada does not explicitly disclose wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is a shortest path to the particular destination based on the weights.
However, Huang teaches wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is a shortest path to the particular destination based on the weights (In paragraphs [0055-0056], Huang teaches finding a path with a shortest distance between two nodes, where using Dijkstra’s algorithm, distances between a node and other nodes are searched and compared so as to determine a nearest node with respect to the node until a shortest path between the current position and target position is found, for example).
Huang is considered to be analogous to the claimed invention in that they both pertain to determining a shortest route from a node representing the beginning location to a node representing a destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement finding and utilizing a shortest path as taught by Huang with the system as disclosed by Sawada, where a shortest path may be advantageous in allowing the user to reach their destination in an efficient manner, where a shortest path minimizes the distance that must be traversed by the user to reach the destination.

Regarding claim 19, Sawada does not explicitly disclose wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is a shortest path from the location of the particular display device to the destination based on the weights.
However, Huang teaches wherein the edges of the navigation graph include weights corresponding to distances of the traversable path segments in the physical environment and the traversable path is a shortest path from the location of the particular display device to the destination based on the weights (In paragraphs [0055-0056], Huang teaches finding a path with a shortest distance between two nodes, where using Dijkstra’s algorithm, distances between a node and other nodes are searched and compared so as to determine a nearest node with respect to the node until a shortest path between the current position and target position is found, for example).
Huang is considered to be analogous to the claimed invention in that they both pertain to determining a shortest route from a node representing the beginning location to a node representing a destination. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement finding and utilizing a shortest path as taught by Huang with the computer-readable storage media as disclosed by Sawada, where a shortest path may be advantageous in allowing the user to reach their destination in an efficient manner, where a shortest path minimizes the distance that must be traversed by the user to reach the destination.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1), in view of Kang (US 2017/0115123 A1).
Sawada further discloses wherein the source of the request is a remote computing device (In paragraphs [0055-0056], Sawada discloses another embodiment wherein the user inputs their destination into the input unit 303 of user terminal 300 [remote computing device], and the controller 301 generates destination information including the destination and initial location of the user and transmits it to the management server 200 via the communication unit 302 and network N1) 
Sawada does not explicitly disclose wherein the location of the particular display device is adjacent to an entrance of the physical environment.
However, Kang teaches wherein the source of the request is a remote computing device (In paragraphs [0071-0073], Kang teaches a terminal device 300 which is a user’s device capable of transmitting and receiving various data through the communication network 100 that transmits, to the path management server 400, destination information and/or departure information, inputted or set by a user) and the location of the particular display device is adjacent to an entrance of the physical environment (In paragraph [0195], Kang teaches that the departure beacon 500 [particular display device] acting as a starting point of the travel path is installed at an  entrance of a shopping mall or a department store [physical environment]).
Kang is considered to be analogous to the claimed invention in that they both pertain to wherein the starting point of a route is set to the location of a device installed at an entrance to the environment to be navigated. It would be obvious to implement the teachings of Kang with the method as disclosed by Sawada. Doing so may be advantageous, where the examiner understands that the user is likely to enter the physical environment via the entrance, where the user can then use the system as disclosed by the combination of Sawada and Kang to navigate from the entrance to the destination.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1), in view of Sato (US 2022/0044337 A1).
Sawada does not explicitly disclose wherein the particular indication is an indication of an arrival at the destination.
However, Sato teaches wherein the particular indication is an indication of an arrival at the destination (In paragraph [0110], Sato teaches displaying information indicating arrival at the destination on a display which is in the vicinity of the destination).
Sato is considered to be analogous to the claimed invention in that they both pertain to indicating a user’s arrival at a destination via a display. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying an indication of the arrival at the destination as taught by Sato with the method as disclosed by Sawada, where the user can be informed when they have arrived. This may be advantageous, for example, in a situation where the user has never been to the destination before, and would not otherwise recognize or be aware that they have arrived. Presenting an indication that the user has arrived at the destination minimizes confusion of the user and increases the effectiveness of the navigation guidance provided to the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1), in view of Slushtz (US 2019/0215660 A1).
Sawada does not explicitly disclose wherein the particular indication is an indication of a deviation from the traversable path.
However, Slushtz teaches wherein the particular indication is an indication of a deviation from the traversable path (In paragraph [0090], Slushtz teaches displaying an on-screen indication of a deviated route to a user deviating from a correct route to the intended destination).
Slushtz is considered to be analogous to the claimed invention in that they both pertain to displaying an indication of a user’s deviation from a route. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying an indication of a user’s deviation from a route as taught by Slushtz with the method as disclosed by Sawada, where the user can be informed when they have deviated from an intended route. This is advantageous in that the user can be informed that they have deviated from the route when viewing the display, and can correct their navigation accordingly to reach their destination.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2022/0128376 A1), in view of Hrybyk (US 2013/0231889 A1).
Sawada further discloses wherein the indications of the traversable path are directional indications describing the traversable path (In paragraph [0033], Sawada discloses that the controller 201 transmits guidance information to the digital signs 100 to guide the user from one digital sign to the next along the route; in paragraph [0041], Sawada discloses that the display unit 105 of the digital sign 100 provides a guidance display based on the guidance information, such as an arrow).
Sawada does not explicitly disclose wherein each of the display devices includes a light emitting diode array.
However, Krybyk teaches wherein each of the display devices includes a light emitting diode array (In paragraph [0070], Krybyk teaches that the display device may be a light emitting diode (LED) display).
Krybyk is considered to be analogous to the claimed invention in that they both pertain to utilizing a light emitting diode display. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an LED display as taught by Krybyk with the system as disclosed by Sawada, where the examiner understands that the use of an LED display is well understood in the art. Utilizing an LED display may be advantageous in that LED displays generally have a low cost and low energy consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Shea (US 2021/0080262 A1) teaches a system that includes indicators to display directions by lighting specific LEDs along a path.
Barnes (US 2021/0025727 A1) teaches selecting a path to a desired destination, where the selected path may not be a shortest path, and may be another path more appropriate to some context.
Katzir (US 2018/0126271 A1) teaches directing people in a space utilizing graphic elements.
Biermann (US 2018/0089749 A1) teaches a system which utilizes a user’s mobile device, determines a route to a desired destination, and employs a number of projectors to project lighted markers on surfaces indicating the route.
Baldwin (US 2015/01433091 A1) teaches guiding a mobile device user to a destination location via projected indicia.
Rochberger (US 2015/0094094 A1) teaches determining an optimal path between nodes that is a shortest overall distance (e.g., use total edge weight), or a path that contains the fewest “hops” for example.
Yu (US 2009/0072999 A1) teaches a plurality of arrow display areas, and controlling the brightness of the arrow display areas to assemble a navigation image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665